DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           GIVENS ST. FLEUR,
                               Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D18-3587

                            [February 28, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Lynch,
Judge; L.T. Case No. 12-17652 CF10A.

   Givens St. Fleur, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                            *           *         *

   Not final until disposition of timely filed motion for rehearing.